DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the response to this office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.

Claim Objections
Claims 1-8, 10-16 are objected to because of the following informalities: 
Claim 1 recites “wherein each of the first channel signal,, the second channel signal …” which has a double comma and the correction shall be removing out the double comma such as -- wherein each of the first channel signal,[[,]] the second channel signal …--. Claims 2-8 are objected due to the dependencies to claim 1.
Claim 2 further recites “The method according to claim 1” which should be --The audio signal decoding method according to claim 1--  for clarification of the term “method” which should be --the audio signal decoding method-- as recited in parent claim 1. Claims 3-8 are objected due to the dependencies to claim 2 and also recited the similar deficient feature as recited in claim 2 above.
Claim 10 further recites “the start segment signal of the channel signal” which should be -- the start segment signal of the first channel signal--. Claims 11-16 are objected due to the dependencies to claim 10.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Friedrich et al. (US 20150142451 A1, hereinafter Friedrich) and in view of reference Den Brinker et al. (US 20120224702 A1, hereinafter Den Brinker).
Claim 1:  Friedrich teaches an audio signal decoding method (title and abstract, ln 1-15, step sequences in fig. 1), comprising: 
receiving a bitstream (receiving a bitstream P by an audio decoder 110 in fig. 1); 
obtaining a third channel signal and a fourth channel signal of a current frame of an audio signal from the bitstream (including left channel and right channel in 5.1 from the bitstream P, para 128; processing frame by frame, para 21); 
when a first signal type of the current frame is different from a second signal type of a previous frame of the audio signal (parametric coded audio signal and n discretely coded channel signal, i.e., two different types of audio signal, para 21; e.g., only assured defective frame received and switched to discretely coded, etc., para 27), performing a segmented mix processing on the third channel signal and the fourth channel signal to obtain a first channel signal and a second channel signal (performing cross-mixing via 130 in fig. 1); 
wherein the current frame includes the first channel signal and the second channel signal (the output WY are included in the input WX and P in fig. 1); wherein each of the first channel signal, the second channel signal, the third channel signal, and the fourth channel signal comprises a start segment signal (e.g., 803 for all channels L, R, etc., in fig. 8), a middle segment signal (e.g., 804 and 805 for all channels including L, R, etc., in fig. 8) and an end segment signal (806 for all channels including L, R, etc., in fig. 8).
However, Friedrich does not explicitly teach wherein the first signal type is either a near out of phase signal type or a near in phase signal type.
Den Brinker teaches an analogous field of endeavor by disclosing an audio signal decoding method (title and abstract, ln 1-16 and an audio decoder in fig. 4) and wherein the first signal type is either a near out of phase signal type or a near in phase signal type (out of phase and percentage of out of phase and measured by a ratio parameter r; e.g., r=0 as complete out of phase, and r=1 for complete in phase, para 99-101, 99 and different gain values applied for different r values, para 109) for benefits of improving audio coding and decoding performance and accuracy by flexibly select proper processing scheme according to situation of the input audio  signals in out of phase or in in phase (para 7-8). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied wherein the first signal type is either the near out of phase signal type or the near in phase signal type, as taught by Den Brinker, to the first signal type and the second signal type in the audio signal decoding method, as taught by Friedrich, for the benefits discussed above.
Claim 9 has been analyzed and rejected according to claim 1 above and the combination Friedrich and Den Brinker further teaches, at least one processor (Friedrich, processor 410 in fig. 4; also DSP or general microprocessor, para 162, and Den Brinker, processor 403, 405, 407, etc., para 141, in fig. 4); and one or more memories (Friedrich, memory to store program modules, software, etc., para 162, and Den Brinker, firmware implemented, and thus, memory is inherency for a computer, para 175) coupled to the at least one processor and storing programming instructions for execution by the at least one processor to cause the audio signal decoding apparatus to perform the method of claim 1 (Friedrich, software executed by DSP or microprocessor, para 162, and Den Brinker, the computer executes the computer software, para 175).
Claim 17 has been analyzed and rejected according to claims 1, 9 above.

Allowable Subject Matter
Claims 2-8, 10-16, 18-24 are objected to as being dependent upon rejected base claims 1, 9, 17, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESHUI ZHANG whose telephone number is (571)270-5589.  The examiner can normally be reached on Monday-Friday 6:30am-4:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESHUI ZHANG/
Primary Examiner, Art Unit 2654